Citation Nr: 1516020	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-43 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for a lung disability.

2.  Entitlement to service connection for a lung disability, to include as due to in-service chemical exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served in the United States Air Force from December 1963 to July 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned in November 2014. A transcript of the hearing has been associated with the Veteran's VA claims file.

As discussed below, the Board is reopening the Veteran's service-connection claim for a lung disability herein.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1991 rating decision denied the Veteran service connection for a lung disability.

2.  The evidence associated with the claims file subsequent to the November 1991 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

CONCLUSIONS OF LAW

1.  The November 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence having been submitted, the claim for service connection for a lung disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied the Veteran's service-connection claim for a lung disability in a November 1991 rating decision, in pertinent part based on a finding that the Veteran had no lung disability at the time.  See the November 1991 RO rating decision, page 4.  The Veteran did not appeal, and the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  In relation to his claim to reopen, the Veteran has submitted medical evidence clearly identifying a current lung disability-namely, chronic obstructive pulmonary disease (COPD).  See May 23, 2006 treatment record from Dr. W.D.D.; see also September 2009 VA examiner's heart, respiratory, and spine examination report, at 5.  The Board finds such evidence to be new and material under the provisions of 38 C.F.R. § 3.156.  The appeal is accordingly reopened.  


ORDER

The claim of entitlement to service connection for a lung disability is reopened.  The appeal is granted to this extent only.



REMAND

The Veteran served approximately 28 years in the U.S. Air Force, during which time he served many years as a navigator-bombardier, pilot, and flying safety officer.  He asserts that he has a current lung disability-namely, COPD-that had its onset in, or is otherwise related to his period of service.

A September 2009 VA examiner specified that the Veteran's COPD is most likely related to his history of smoking (30 years, ceasing in 1991), and not to his military service.  The AOJ denied the Veteran's appeal on this basis.  Indeed, service connection for a disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service is prohibited by law.  38 C.F.R. § 3.300(a) (2014).  Pertinently however, service connection is not prohibited if the disability can be service-connected on some basis other than a veteran's use of tobacco products during service, or if the disability became manifest during service.  Id. § 3.300(b).

At the Veteran's November 2014 hearing before the undersigned, the Veteran specifically asserted that his COPD may be related to in-service exposure to chemicals in jet fuel fumes (JP4), engine exhaust fumes, black powder cartridges used to start jet engines, and/or paint fumes (claimed to be carbon tetrachloride) while serving in and around planes during his many years of service.  The Veteran also indicated that he had in-service exposure to Agent Orange, having frequently landed his plane in Vietnam during the Vietnam Era.  Significantly, no medical opinion of record addresses whether the Veteran's current COPD disability could be related to these in-service exposures.

The Veteran's service treatment records also specifically document a clear diagnosis of mild COPD in June 1982.  Indeed, x-rays taken at the time demonstrated horizontal linear markings in the left lower lung field, and pulmonary function tests (PFTs) were deemed to be abnormal, demonstrating a mild obstructive pattern on spirometry and abnormal diffusion capacity.  See the Veteran's June 1982 USAFSAM Cardiologist Note and Internal Medicine Evaluation.  Significantly, no clinician has assessed whether the Veteran's current COPD manifested during his period of active duty service, in light of these in-service x-rays and PFT results and in spite of the Veteran's smoking history.  Pertinent to this open question is the fact that although the Veteran was treated in service for bronchitis at times subsequent to June 1982 (see, e.g., service treatment records dated July 27, 1984 and September 26, 1989), PFTs administered in December 1986 were within normal limits, and the Veteran's lungs and chest were deemed "normal" upon clinical evaluation in September 1987.  Similarly, chest x-rays taken in September 1991 demonstrated no abnormality of note.  Indeed, the first post-service diagnosis of COPD of record is noted on a May 23, 2006 treatment report by Dr. W.D.D.  

In light of the fact that (1) the Veteran's COPD may be service connected if related to an in-service disease or injury other than tobacco use, to include in-service chemical exposure as described above; (2) his COPD may be alternatively service connected if it actually manifested in service despite his in-service smoking history; and (3) the medical opinion evidence of record inadequately addresses the open medical questions raised by these theories of entitlement, the Board believes that additional medical opinions are required to clarify such questions (outlined in the action paragraphs below) before it can make an informed decision on the merits of the Veteran's appeal.

The Board adds that at the November 2014 hearing, the Veteran indicated he receives treatment for his COPD from VA's medical facilities in Pensacola, Florida and at the Eglin VA clinic, and that he was scheduled for updated PFTs in December 2014.  On remand, all relevant VA treatment records not currently in the file should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records from VA's facilities in Pensacola, Florida and at the Eglin VA clinic, dated through the present day.

2. Obtain a medical opinion addressing the etiology of the Veteran's COPD from a qualified clinician.  The entire claims file, to include a copy of this remand, should be made available to and be reviewed by the reviewing clinician, and it should be confirmed that such records were available for review. 

The reviewing clinician is specifically requested to offer an opinion as to each of the following questions:

a.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's COPD manifested during his period of active duty service?  The reviewing clinician should comment upon the Veteran's abnormal June 1982 x-ray and PFT reports identifying COPD at the time, his subsequent in-service treatment for bronchitis, his other in-service and post-service evaluations demonstrating no problems with his lungs for several years, and his own assertions that he has experienced breathing problems since service.  
  
b.) If the answer to question (a.) is "yes," (i.e., the Veteran's COPD did in fact manifest during his period of active duty), is it at least as likely as not that the Veteran's current COPD is related to, or a continuation of, the COPD he had in service? 

c.)  If the answer to question (a.) is "no," is it at least as likely as not that the Veteran's current COPD is related to in-service exposure to chemicals in jet fuel fumes (JP4), engine exhaust fumes, black powder cartridges used to start jet engines, and/or paint fumes (claimed to be carbon tetrachloride) while serving in and around planes during his many years of service?  For the purposes of this remand only, the reviewing clinician should assume as true that the Veteran was exposed to such chemicals as he so described at his November 2014 hearing.  

d.) Notwithstanding the answers (a.), (b.) and (c.), is it at least as likely as not that the Veteran's current COPD is related to in-service exposure to Agent Orange?  As above, for the purposes of this remand only, the reviewing clinician should assume as true that the Veteran had in-service exposure to Agent Orange upon landing in Vietnam during the Vietnam Era.

To the extent it may be relevant to answering any of the questions above, the Veteran had a 30 year smoking history, but quit in 1991.  

A rationale for all opinions expressed should be provided.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

If additional testing or examination is deemed necessary before providing the requested opinions, such should be scheduled.

3. Thereafter, and after undertaking any additional development deemed necessary, review the entire record and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


